Name: 2005/196/EC: Council Decision of 21 February 2005 on the signing and provisional application of the agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  European construction
 Date Published: 2005-03-11; 2006-06-13

 11.3.2005 EN Official Journal of the European Union L 65/25 COUNCIL DECISION of 21 February 2005 on the signing and provisional application of the agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products (2005/196/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community an agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement on trade in textile products with Ukraine. (2) Subject to its possible conclusion at a later date, the Agreement should be signed on behalf of the Community. (3) It is appropriate to apply this Agreement on a provisional basis as from 1 January 2005 pending the completion of the relevant procedures for its conclusion, subject to reciprocity, HAS DECIDED AS FOLLOWS: Article 1 Subject to a possible conclusion at a later date, the President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the Community the Agreement in the form of an Exchange of Letters between the European Community and Ukraine concerning the extension and amendment of the Agreement between the European Community and Ukraine on trade in textile products. Article 2 Subject to reciprocity, the Agreement in the form of an Exchange of Letters referred to in Article 1 shall be applied on a provisional basis as from 1 January 2005 pending the completion of the procedures for its conclusion. The text of the Agreement is attached to this Decision. Article 3 The Commission may, in accordance with the procedure referred to in Article 17 of Council Regulation (EEC) No 3030/93, of 12 October 1993, on common rules for imports of certain textile products from third countries (1), adopt the measures foreseen in point 6 of the Exchange of Letters signed on 19 December 2000 (2), consisting of reinstating the quota-regime applicable during the year 2000 in case of non-application by Ukraine of the tariff rates described in paragraph 1.5 of the Exchange of Letters referred to in Article 1 of this Decision. Done at Brussels, 21 February 2005. For the Council J. ASSELBORN The President (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1). (2) OJ L 16, 18.1.2001, p. 3. AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS between the European Community and Ukraine, represented by the Government of Ukraine, concerning the extension and amendment of the Agreement between the European Economic Community and Ukraine on trade in textile products of 1993 Sir, I have the honour to refer to the Agreement between the European Economic Community and Ukraine on trade in textile products of 1993, as last amended by the Agreement in the form of an Exchange of Letters signed on 19 December 2000 (hereafter referred to as the Agreement). 1. According to Article 20(1) thereof, the Agreement is to apply only until 31 December 2004. The European Community proposes to extend the duration of the Agreement, subject to the following amendments and conditions: 1.1. Annex I to the Agreement which lists the products referred to in Article 1 of the Agreement and contains the category and goods descriptions for textiles products, shall be replaced by Annex I to Council Regulation (EEC) No 3030/93 (1). Without prejudice to the general rules for the interpretation of the combined nomenclature, the description of goods is only indicative, since the products covered by each category are determined within that Annex by CN codes. Where there is an ex symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 1.2. The second sentence of Article 2(1) and Title III of Protocol A of the Agreement shall be repealed. 1.3. The second sentence of Article 20(1) of the Agreement shall be replaced by the following: It shall apply until 31 December 2005. 1.4. The following sentence shall be added to Article 20(1): Thereafter, the application of all of the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 2006, unless either Party notifies the other at least six months before 31 December 2005 that it does not agree to this extension. 1.5. The tariff rates applied by Ukraine to exports of EC origin of products of HS chapters 50-63 shall not exceed the rates agreed in the Exchange of Letters signed on 19 December 2000. 2. Should Ukraine become a Member of the World Trade Organisation (WTO) before the date of the expiry of the Agreement, the Agreements and rules of the WTO shall be applied from the date of Ukraines accession to the WTO. 3. I should be obliged if you could kindly confirm your Governments acceptance of the foregoing. Should this be the case, this letter, together with your letter of acceptance, will constitute an Agreement in the form of an Exchange of Letters which shall enter into force on the first day of the month following the day on which the Parties have notified each other that the internal legal procedures necessary to this end have been completed. In the meantime, it shall be applied provisionally from 1 January 2005 on conditions of reciprocity. Please accept, Sir, the assurance of my highest consideration. Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ¬ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã Ã Ã ¸Ã ½Ã µÃ ½Ã ¾ Ã ² Ã ¼. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã Ã ºÃ µ Ã ¡Ã ¿iÃ ²Ã Ã ¾Ã ²Ã °ÃÃ ¸Ã Ã Ã ²Ã ¾ Sir, I have the honour to confirm the receipt of your letter of todays date which reads as follows: Sir, I have the honour to refer to the Agreement between the European Economic Community and Ukraine on trade in textile products of 1993, as last amended by the Agreement in the form of an Exchange of Letters signed on 19 December 2000 (hereafter referred to as the Agreement ). 1. According to Article 20(1) thereof, the Agreement is to apply only until 31 December 2004. The European Community proposes to extend the duration of the Agreement, subject to the following amendments and conditions: 1.1. Annex I to the Agreement which lists the products referred to in Article 1 of the Agreement and contains the category and goods descriptions for textiles products, shall be replaced by Annex I to Council Regulation (EEC) No 3030/93 (2). Without prejudice to the general rules for the interpretation of the combined nomenclature, the description of goods is only indicative, since the products covered by each category are determined within that Annex by CN codes. Where there is an ex  symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 1.2. The second sentence of Article 2(1) and Title III of Protocol A of the Agreement shall be repealed. 1.3. The second sentence of Article 20(1) of the Agreement shall be replaced by the following: It shall apply until 31 December 2005.  1.4. The following sentence shall be added to Article 20(1): Thereafter, the application of all of the provisions of this Agreement shall be extended automatically for a period of one more year up to 31 December 2006, unless either Party notifies the other at least six months before 31 December 2005 that it does not agree to this extension.  1.5. The tariff rates applied by Ukraine to exports of EC origin of products of HS chapters 50-63 shall not exceed the rates agreed in the Exchange of Letters signed on 19 December 2000. 2. Should Ukraine become a Member of the World Trade Organisation (WTO) before the date of the expiry of the Agreement, the Agreements and rules of the WTO shall be applied from the date of Ukraines accession to the WTO. 3. I should be obliged if you could kindly confirm your Governments acceptance of the foregoing. Should this be the case, this letter, together with your letter of acceptance, will constitute an Agreement in the form of an Exchange of Letters which shall enter into force on the first day of the month following the day on which the Parties have notified each other that the internal legal procedures necessary to this end have been completed. In the meantime, it shall be applied provisionally from 1 January 2005 on conditions of reciprocity. I have the honour to confirm that the foregoing is acceptable to the Government of Ukraine and that your letter and this letter constitute an Agreement in accordance with your proposal. Please accept, Sir, the assurance of my highest consideration. Ã Ã Ã ¸Ã ½Ã µÃ ½Ã ¾ Ã ² Ã ¼. Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addÃ ¬ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Ã Ã ° Ã £ÃÃ Ã ´ Ã £Ã ºÃÃ °Ã Ã ½Ã ¸ Por el Gobierno de Ucrania Za vlÃ ¡du Ukrajiny For regeringen for Ukraine FÃ ¼r die Regierung der Ukraine Ukraina valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã Ã ºÃ Ã ±Ã ½Ã ¯Ã ±Ã  For the Government of Ukraine Pour le gouvernement ukrainien Per il governo dellUcraina Ukrainas valdÃ «bas vÃ rdÃ  Ukrainos VyriausybÃ s vardu Ukrajna kormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern ta l-Ukrajna Voor de Regering van OekraÃ ¯ne W imieniu RzÃ du Ukrainy Pelo Governo da UcrÃ ¢nia Za vlÃ ¡du Ukrajiny Za Vlado Ukrajine Ukrainan hallituksen puolesta FÃ ¶r Ukrainas regering (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1). (2) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1).